Judgment in favor of plaintiffs, entered November 16, 1965,, reversed on the law, on the facts and in the exercise .of *779discretion, the verdict vacated and a new trial granted, with costs and disbursements to defendant-appellant, unless plaintiff Ruth Benov and plaintiff Paul Benov stipulate to accept, in lieu of the award by verdict, respectively, $20,000 and $2,500, in which event the judgment is modified to that extent and as so modified, affirmed, with costs and disbursements to defendant-appellant. In this action to recover for personal injuries it is evident that the jury verdict is grossly excessive and is not warranted by the record. Settle order on notice. Concur — Botein, P. J., Breitel, Rabin, Steuer and Witmer, JJ.